Rhodes, J., concurring in the judgment, but dissenting from the opinion in part:
I do not propose to discuss at any considerable length the questions involved in these cases. On some of the questions I have heretofore fully expressed my views in the series of cases from People v. McCreery to People v. Eddy, and after the very exhaustive argument here, I. find nothing in the principles laid down in those cases, which I am prepared to retract or materially qualify. I am also well satisfied with the conclusions announced in the former opinion of Mr. Justice Crockett in these cases, on all the points discussed by him, except one, and deem it unnecessary to add any further reasons in their support. The conclusions to which I refer are: First—That the plaintiffs are not entitled, upon the facts in these cases, to an injunction. Second—That the general revenue law was intended to be operative in all the counties of the State, and that the City and County of San Francisco is not exempt from its operation. And, third— That the statute providing for a State Board of Equalization, and prescribing its duties, is not unconstitutional, on any of the grounds presented by the plaintiffs.
I dissent from a portion of the argument and some of the conclusions of Mr. Justice Crockett, upon his fourth proposition—that in respect to the liability of solvent debts to taxation—and will briefly state some of the reasons which lead me to the conclusion that, under the Constitution, they cannot be exempted from taxation.
The words of the Constitution are so unequivocal, plain, *501and clear, that there is scarcely room for construction. It was conceded by all the counsel for the plaintiffs—and it is beyond all question—that solvent debts are property, within the meaning of the words of the Constitution “all property.’ This proposition being established, it results inevitably and beyond the possibility of question, that solvent debts are subject to taxation.
The mode and manner in which their value, or the value of the interest of several persons therein, is to be ascertained, are committed to the Legislature. The Constitution expressly confers that power upon the Legislature in respect to all classes of property, and it cannot be assumed by the Courts. And unless the Act of the Legislature, under the guise of providing a manner for the ascertainment of the value of property, or of equalizing the value, directly violates the constitutional requirement, that all property shall be taxed, and be taxed in proportion to its value, it is beyond the supervision or control of the judicial department of the Government. The statutes which ostensibly provided for the listing of property, but which, in fact, exempted from taxation mining claims, and debts secured by mortgage, were of the class referred to, and were unhesitatingly pronounced void. A statute will not be held unconstitutional, because it may not produce entire equality and uniformity, for exact equality and uniformity are unattainable. The Courts do not possess the power to abrogate a statute, or any of its provisions, which do, in fact, prescribe the manner in Avhich the value of property shall be ascertained, for the purpose of taxation.
Nor will a statute be declared unconstitutional and void because, under its operation, the same property is liable to be twice taxed. It is insisted that a tax on a debt for money loaned, and a tax on the property mortgaged to secure the payment of the debt, is necessarily double taxation. When a horse is sold, and a promissory note given *502for the payment of the price, it may be said, in a remote sense, that the note represents the horse—that is to say, the value of the horse; but if the purchaser should execute a mortgage of real estate to secure the payment of the note, or should, pledge or mortgage personal property, or give personal security for the same purpose, can it be seriously contended that the mortgaged property, the pledge or the personal security in any sense, even the remotest, represents either the horse or its value ? A note for money loaned may represent, in one sense, the money, but in no sense the property mortgaged to secure its payment.
A debt and the property mortgaged to secure its payment are not the representatives of each other. Conceding, however, that money loaned and the note given for its payment represent the same thing—the same value—has the Court any more power to declare that the note shall not be taxed, because the money is liable to taxation, than to hold that the money shall not be taxed, because the,note is liable to taxation ?—any more power to exempt from taxation a note given on the purchase of a horse, than to exempt the horse?
It was earnestly urged by counsel, that the debt for money loaned should be exempt from taxation, because the taxes must, by the inevitable operation of the rules of trade, be paid by the borrower. Under the operation of the same rules, the consumer pays the tax imposed on all merchantable commodities; and the tenant pays the taxes directly or indirectly on the leased premises. Would that result be urged as a sufficient reason for exempting from taxation all merchantable commodities, and all lands held under lease ? Does the fact that the borrowers from a bank pay indirectly , the taxes on the bank building, afford a sufficient reason for exempting such building from taxation?
It is also urged, that the contracting of a debt adds’ nothing to the value of the property in the State, and, therefore, the debt should not be taxed. Bills, promissory *503notes, and solvent debts in other forms,' are among the modes and means by which property in all civilized countries, is acquired, held, and distributed. The Constitution did not define property; but that term was used in its popular sense, as indicating that which, in a commercial sense, possesses value. The fact that no new value is created by the giving of a promissory note, has no bearing on the question. It is property in the hands of the holder, and ought to bear its just proportion of the taxes levied for the support of the Government.
It is often said that a system ought to be devised, by which each person should pay taxes on the value of his interest in the property in his hands—that is, the value of his property less his debts, With that matter the Courts cannot deal; but the whole subject is committed to the legislative department of the Government.
In my opinion, a solvent debt is subject to taxation in the same manner as property of any other class or character; and is not entitled to exemption from taxation on the ground that some other property for which it was given, or by which its payment is secured, is liable to taxation.